DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2017/0372856) hereafter “Singh” in view of Farrow et al. (US 2008/0053797) hereafter “Farrow”.
Regarding claim 1, Singh discloses an electrical apparatus (10), comprising: an enclosure (12) having a door (14) movable for access to an interior of the enclosure (¶ [0015], Fig. 1, ); an electrical device (16) disposed in the interior of the enclosure (Fig. 1), the electrical device being operable to be turned on and off (¶ [0016]); a first shaft (18) for operating the electrical device; an operating handle (20) on the door outside the 
However Singh fails to disclose an interlock mechanism including an interlock device and a second shaft, the second shaft including a first end connected to the interlock mechanism and a second end that is engaged to the cam assembly with the door closed, wherein rotation of the operating handle rotates the first shaft to turn the electrical device on or off and also rotates the cam assembly which rotates the second shaft to displace the interlock device for engagement or disengagement with a busway structure.
Farrow teaches a door interlock system in which the door safety rotary circuit breaker interlock functions both to prevent the enclosure door from being opened unless the power switch has first been turned OFF, and to prevent the power switch from being turned ON while the enclosure door is open. The door safety rotary circuit breaker interlock can be intentionally overridden to allow the enclosure door to be opened without turning the power switch OFF, and to allow the power switch to be turned ON while the enclosure door is open (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh’s device according to known methods to incorporate the teachings of Farrow to use an interlock mechanism which is configured to close the circuit and lock the door at the same time.

Regarding claim 4, the combination of Singh and Farrow teaches the interlock mechanism includes a slide plate (58 of Farrow) connecting the interlock device and the linking arm.
Regarding claim 5, the combination of Singh and Farrow teaches the slide plate is slidably mounted on a wall of the enclosure (Fig. 9 of Farrow).
However, the combination of Singh and Farrow fails to teach the slide plate is slidably mounted on an exterior wall of the enclosure.
Since shifting the position of the slide plate would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the slide plate of the exterior wall of the enclosure since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 6, the combination of Singh and Farrow teaches the slide plate includes at least two slots (64 and 68 of Farrow), and the slide plate slides along at least two studs extending through respective ones of the at least two slots, the at least two studs being mounted to the enclosure (Fig. 9 of Farrow).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh-Farrow’s device to include more than two slots on the slide plate in order to provide additional support for the plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 8, the combination of Singh and Farrow teaches the linking arm has a first end fixed to the first end of the second shaft, and an opposite second end pivotally coupled to the slide plate (Fig. 1 of Farrow).
Regarding claim 10, Singh further teaches the operating handle is L- shaped (Fig. 2).
Regarding claim 11, Singh discloses a system (10) for turning a shaft (18) to operate an electrical device (16) in an enclosure, comprising: an operating handle (20) mountable on a door (14) of the enclosure; a first shaft (18) engaged to the operating handle and to the electrical device in the enclosure with the door closed (Fig. 2), and wherein the operating handle is disengaged from the electrical device with the door open, wherein rotation of the operating handle with the door closed turns the electrical device on or off (¶ [0016-0017]); a cam assembly (the base of 20 where 18 is inserted) engaged to and rotatable by the first shaft upon rotation of the operating handle with the door closed (Fig. 2).
However, Singh fails to disclose there are at least two shafts and an interlock mechanism including an interlock device and a second shaft, the second shaft including a first end connected to the interlock device and a second end that is engaged to the cam assembly with the door closed, wherein rotation of the cam assembly upon rotation of the first shaft rotates the second shaft to displace the interlock device for engagement or disengagement with a busway structure.
Farrow teaches a door interlock system in which the door safety rotary circuit breaker interlock functions both to prevent the enclosure door from being opened unless the power switch has first been turned OFF, and to prevent the power switch from being turned ON while the enclosure door is open. The door safety rotary circuit breaker interlock can be intentionally overridden to allow the enclosure door to be opened without turning the power switch OFF, and to allow the power switch to be turned ON while the enclosure door is open (¶ [Abstract]). Farrow’s device includes at least two shafts (136 and 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh’s device according to known methods to incorporate the teachings of Farrow to use an interlock mechanism which is configured to close the circuit and lock the door at the same time.
Regarding claim 13, the combination of Singh and Farrow teaches a slide plate (58 of Farrow) connected to the first end of the second shaft and to the interlock device.
Regarding claim 14, the combination of Singh and Farrow teaches the interlock mechanism includes an interlock cam (124 of Farrow) connecting the first end of the second shaft to the slide plate. 
Regarding claim 17, the combination of Singh and Farrow teaches the first shaft and the second shaft are parallel (Fig. 1 of Farrow).
Regarding claim 18, Singh discloses an electrical system (10), comprising: an enclosure (12) having a door (14) for access to an interior of the enclosure (Fig. 1); an electrical device (16) in the interior of enclosure and a first shaft (18) extending therefrom; an operating handle (20) disposed outside the enclosure and coupled to the electrical device with the first shaft through the door with the door closed (Fig. 1), wherein the operating handle is operative to rotate the first shaft to turn the electrical device on or off (¶ [0016-0017]).
However, Singh fails to disclose an interlock mechanism for selectively engaging the enclosure to a busway structure; and a cam assembly on the door that is connected to the interlock mechanism via a second shaft, wherein the cam assembly is operable upon rotation of the first shaft via the operating handle to rotate the second shaft and displace the interlock mechanism to engage or disengage the busway structure.
Farrow teaches a door interlock system in which the door safety rotary circuit breaker interlock functions both to prevent the enclosure door from being opened unless the power switch has first been turned OFF, and to prevent the power switch from being turned ON while the enclosure door is open. The door safety rotary circuit breaker interlock can be intentionally overridden to allow the enclosure door to be opened without turning the power switch OFF, and to allow the power switch to be turned ON while the enclosure door is open (¶ [Abstract]). Farrow’s device includes at least two shafts (136 and 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh’s device according to known methods to incorporate the teachings of Farrow to use an interlock mechanism which is configured to close the circuit and lock the door at the same time.
Regarding claim 20, the combination of Singh and Farrow teaches the second shaft is engaged to the interlock device via an interlock cam (124 of Farrow) engaged to an end of the second shaft opposite the cam assembly.
Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Farrow as applied in claims 1, 11 and 18 above and further in view of Kroushl et al. (US 10,211,606) hereafter “Kroushl”.
Regarding claim 2, the combination of Singh and Farrow teaches most of the claim limitations except for the cam assembly includes: a first cam on the door; and a second cam on the door that is linked to the first cam, wherein the second cam rotates between an engaged position and a disengaged position in response to the operating handle being rotated to turn the electrical device on and off.
Kroushl teaches a control unit with multiple cams which are linked to the handle and configured to operate the electrical device (C. 3, L 12-35).   
   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh-Farrow’s device according to known methods to incorporate the teachings of Kroushl to use multiple cams in order allow easier operation of the breaker.      
Regarding claim 12, the combination of Singh and Farrow teaches most of the claim limitations except for the cam assembly includes: a first cam on the door that is engaged to the first shaft and rotates with rotation of the first shaft; and a second cam on the door that is linked to the first cam, wherein the second cam is engaged to the second end of the second shaft.
Kroushl teaches a control unit with multiple cams which are linked to the handle and configured to operate the electrical device (C. 3, L 12-35).   
   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh-Farrow’s device according to known methods to incorporate the teachings of Kroushl to use multiple cams in order allow easier operation of the breaker.      
Regarding claim 19, the combination of Singh and Farrow teaches most of the claim limitations except for the cam assembly includes a first cam pivotally linked to a second cam, wherein the operating handle is engaged to the first cam and the second shaft is engaged to the second cam.
Kroushl teaches a control unit with multiple cams which are linked to the handle and configured to operate the electrical device (C. 3, L 12-35).   
   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh-Farrow’s device according to known methods to incorporate the teachings of Kroushl to use multiple cams in order allow easier operation of the breaker.      

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Farrow as applied in claim 1 above and further in view of West (US 7,311,538).
Regarding claim 9, the combination of Singh and Farrow teaches most of the claimed limitations except for the electrical device is a busway tap-off device.
West teaches and interlock device in which the switch is tap off device (¶ [Abstract]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh-Farrow’s device according to known methods to incorporate the teachings of West to use the assembly for a tap off device in order to allow operating the switch safely.
Allowable Subject Matter
Claims 7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to disclose or teach rotation of the second shaft translates the slide plate along the at least three studs to displace the interlock device for engagement or disengagement with the busway structure.
Regarding claim 15, the prior art fails to disclose or teach rotation of the second shaft translates the slide plate relative to the enclosure to displace the interlock device for engagement or disengagement with the busway structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833